Case 1:20-cv-01465-JPH-TAB Document 17 Filed 06/22/20 Page 1 of 5 PageID #: 131




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

TYRONE L. JONES,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:20-cv-01465-JPH-TAB
                                                      )
WENDY KNIGHT,                                         )
DELANA RITCHIE,                                       )
SAVINO,                                               )
TAMERA SMITH,                                         )
LINDA STEWART,                                        )
STAFFORD,                                             )
GALE,                                                 )
DAN WIDDIE,                                           )
                                                      )
                              Defendants.             )


   ENTRY SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

        Plaintiff Tyrone L. Jones is currently an inmate at the Correctional Industrial Facility in

 Pendleton, Indiana. He filed a motion for temporary restraining order which was treated as a

 complaint and a new civil action was opened. Rule 3 of the Federal Rules of Civil Procedure

 states: "A civil action is commenced by filing a complaint with the court." Filing a complaint

 is the only way to commence a civil action in federal court. See In re Allied Signal Corp., 915

 F.2d 190, 192 (6th Cir. 1990) ("an action is commenced with the filing of a complaint

 rather than a motion"). On June 3, 2020, Mr. Jones notified the Court that he did not intend to

 file a complaint "although it is a 'complaint' in essence." Dkt 9 at p. 2. The Court therefore treats

 Mr. Jones's motion as a complaint so this action may proceed. If Mr. Jones does not wish for

 the Court to treat his motion as a complaint, he must file a motion to




                                                  1
Case 1:20-cv-01465-JPH-TAB Document 17 Filed 06/22/20 Page 2 of 5 PageID #: 132




 dismiss and this action will be closed. The Court will not consider Mr. Jones' request for a

 temporary restraining order absent if this action is closed.

                                        I. Screening Standard

        Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

 obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

 Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of the

 complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

 against a defendant who is immune from such relief. In determining whether the complaint states

 a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

 survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

 are construed liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

        In addition, the Court relies on solely on the complaint, dkt. 1, and not any attached exhibits

 in screening the complaint. See Kadamovas v. Stevens, 706 F.3d 843, 844 (7th Cir. 2013) (stating

 that the attachments to the complaint can be "stricken without bothering to read."). There is no

 reference to these exhibits in the complaint and they appear to be nothing more than evidence in

 support of the claims alleged in complaint. To consider the exhibits at this point would circumvent

 the "simple and plain statement requirement" of Rule 8(a)(2) of the Federal Rules of Civil

 Procedure.

                                                   2
Case 1:20-cv-01465-JPH-TAB Document 17 Filed 06/22/20 Page 3 of 5 PageID #: 133




        In addition, the plaintiff's emergency request for judicial notice, dkt [9], is DENIED. With

 respect to the issue of judicial notice, adjudicative facts may be judicially noticed pursuant to Rule

 201 of the Federal Rules of Evidence, the 31-page request filed by the plaintiff does not fall within

 the scope of Rule 201 at this time. "'Judicial notice is a powerful tool that must be used with

 caution.'" Tobey v. Chibucos, 890 F.3d 634, 647–48 (7th Cir. 2018) (quoting Daniel v. Cook

 County, 833 F.3d 728, 742 (7th Cir. 2016)). It is for this reason that the contents of the plaintiff's

 request, dkt [9], are not further considered in screening the complaint.

                                         II. The Complaint

        The complaint seeks injunctive relief. Specifically, the plaintiff wants to be assigned to a

 bottom bunk. He alleges that he is being forced to sleep on a top bunk even though the defendants

 know that he has medically diagnosed somnambulism and is prone to sleep walking. He alleges

 that he has fallen off the top bunk before and believes that he will fall off again and suffer

 significant injury or death. The plaintiff states that these conditions of confinement violate his

 Eighth Amendment rights.

                                      III. Discussion of Claims

        Applying the screening standard to the factual allegations in the complaint, certain

 claims are dismissed while other claims shall proceed.

        First, the claim for prospective injunctive relief against Warden Wendy Knight in her

 official capacity shall proceed as submitted. See Indiana Protection and Advocacy Services v.

 Indiana Family and Social Services Admin., 603 F.3d 365, 371 (7th Cir. 2010) ("A court applying

 the Ex parte Young doctrine now need only conduct a straightforward inquiry into whether [the]

 complaint alleges an ongoing violation of federal law and seeks relief properly characterized as

 prospective.") (internal quotations omitted).



                                                   3
Case 1:20-cv-01465-JPH-TAB Document 17 Filed 06/22/20 Page 4 of 5 PageID #: 134




        Second, the claims against the Deputy Warden Delana Ritchie, Dr. Savino, Nurse Tamera

 Smith, Ms. Linda Stewart, Mr. Stafford, Dr. Gale, and Sgt. Danwiddie are dismissed because

 those claims are unnecessarily duplicative. An official capacity claim for injunctive relief against

 the defendant individuals as employees of the Indiana Department of Correction is in

 essence a claim against the State of Indiana. Under these circumstances the full scope of relief is

 available through the Warden in her official capacity. There is no reason to add unnecessary

 complexity to this straightforward claim for a bottom bunk assignment.

        This summary of claims includes all the viable claims identified by the Court. All other

 claims have been dismissed. If the plaintiff believes that additional claims were alleged in

 the complaint, dkt 1, but not identified by the Court, he shall have through July 20, 2020, in

 which to identify those claims.

        The clerk is directed to terminate Deputy Warden Delana Ritchie, Dr. Savino, Nurse

 Tamera Smith, Ms. Linda Stewart, Mr. Stafford, Dr. Gale, and Sgt. Danwiddie as defendants on

 the docket.

                                       IV. Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

 Warden Wendy Knight, in her official capacity, in the manner specified by Rule 4(d). Process shall

 consist of the complaint filed on May 20, 2020, dkt [1], applicable forms (Notice of Lawsuit and

 Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

        The clerk is directed to serve the Indiana Department of Correction employee

 electronically.

 SO ORDERED.

Date: 6/22/2020



                                                  4
Case 1:20-cv-01465-JPH-TAB Document 17 Filed 06/22/20 Page 5 of 5 PageID #: 135




 Distribution:

 TYRONE L. JONES
 129441
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Electronic Service Participant – Court Only

 Electronic service to Indiana Department of Correction:
        Warden Wendy Knight
        (At Correctional Industrial Facility)




                                                5
